Citation Nr: 1501285	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 2007 for service connection for hypertension.

2.  Entitlement to service connection for kyphoscoliosis, to include as secondary to the service-connected history of thoracic strain with minimal degenerative arthritis (hereinafter "thoracic spine disability") and cervical degenerative disc disease (hereinafter "cervical spine disability").  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1984 to December 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2008, December 2010, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The November 2008 rating decision, in pertinent part, granted service connection for hypertension and assigned an initial 10 percent disability rating effective October 18, 2007 (the date the claim for service connection was received by VA).  The December 2010 rating decision, in pertinent part, denied service connection for restrictive lung disease.  The March 2013 rating decision, in pertinent part, granted service connection for sleep apnea and continued the denial of service connection for kyphoscoliosis.  

The Veteran filed a claim for restrictive lung disease that was originally denied in a December 2010 rating decision.  The Veteran filed a timely notice of disagreement in December 2010.  The RO, while never issuing a statement of the case, readjudicated the claim for service connection for restrictive lung disease and, in a March 2013 rating decision, granted service connection for sleep apnea and implicitly continued the denial of service connection for kyphoscoliosis.  The Veteran filed a timely substantive appeal (VA Form 9) in May 2013 continuing to express disagreement with the denial of service connection for kyphoscoliosis.  

Generally, where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999) (recognizing the notice of disagreement as the Board's jurisdictional document).  However, at the October 2014 Board hearing, the undersigned Acting Veterans Law Judge found that the issue of service connection for kyphoscoliosis was appropriately before the Board because the March 2013 rating decision, as a readjudication of the claim, served in lieu of a statement of the case and the Veteran timely perfected the appeal in May 2013.  As such, the issue of service connection for kyphoscoliosis is appropriately in appellate status before the Board.  Further, the Board is remanding the claim for service connection for kyphoscoliosis for additional development.  

In October 2014, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for kyphoscoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for hypertension that was received by VA on October 18, 2007.

2.  A November 2008 rating decision granted service connection for hypertension, effective October 18, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to October 18, 2007 for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Further, the Board is remanding the issue of service connection kyphoscoliosis.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Earlier Effective Date for Hypertension

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

The Veteran asserts that the RO should have assigned an earlier effective date than October 18, 2007 for the award of service connection for hypertension.  Specifically, at the October 2014 Board hearing, the Veteran testified that he originally filed a claim for service connection for a thoracic spine disability in December 1987 and, on a February 1988 physical form in connection with a March 1988 VA examination, reported that he may have a "heart condition" and requested a stress test, EKG, and chest X-rays.  The Veteran contended that this constituted an informal or inferred claim for service connection for hypertension.  See also June 2009 notice of disagreement, October 2009 Decision Review Officer (DRO) hearing transcript, May 2013 VA Form 9 (claiming that VA should have sent him an official claim form to complete in connection with his request for cardiac evaluation).  The Veteran contended that the March 1988 VA examiner should have reviewed the service treatment records and determined whether he had hypertension.    

The Veteran submitted an original claim for service connection for hypertension that was received by VA on October 18, 2007.  This claim was granted by the RO in a November 2008 rating decision, which granted service connection for hypertension effective October 18, 2007.

The Board finds that there was no correspondence received by VA prior to October 18, 2007 that can be construed as a claim for service connection for hypertension.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for hypertension is the October 18, 2007 written statement from the Veteran.  On the original December 1987 claim for service connection, the Veteran specifically requested service connection for "severe thoracic muscle spasm" and did not request service connection for high blood pressure or hypertension.  On the February 1988 physical form completed in connection with the March 1988 VA examination, the Veteran did write "request stress test, ECG, [and] chest X-rays"; however, the Veteran did not indicate that he had high blood pressure or hypertension or claim service connection for any such disorder.  The March 1988 VA examination report notes that the Veteran's blood pressure was noted as 101/80 - which is not considered high blood pressure for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim.

As noted above, the Veteran asserts that the effective date for service connection for hypertension should be established as December 24, 1987 (his last day of active service), rather than the date of receipt of the claim for service connection.  The Veteran contends that his request for a cardiac evaluation at the March 1988 VA examination was an informal claim for service connection for hypertension.  The Veteran's general assertion that VA failed in its duty to assist in evaluating his claimed injuries, presumably by not ordering a full cardiac evaluation during the March 1988 VA examination or not sending him a formal claim form, does not raise a claim based on clear and unmistakable error (CUE) in the April 1988 rating decision (that originally granted service connection for a thoracic spine disability). 38 C.F.R.  § 3.105(a) (2014).  

Such a general assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the April 1998 rating decision, which only granted service connection for a thoracic spine disability.  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in December 1987, he did not file a claim for service connection for hypertension within one year of separation, he first filed the claim for service connection for hypertension on October 18, 2007, and an effective date of October 18, 2007 for the grant of service connection for hypertension was assigned.  On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than October 18, 2007 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to October 18, 2007 for the award of service connection for hypertension is not warranted.


ORDER

An earlier effective date prior to October 18, 2007 for the grant of service connection for hypertension is denied.


REMAND

The Veteran has currently diagnosed kyphoscoliosis.  See July 2009 and January 2010 VA treatment records.  The Veteran is service connected for thoracic and cervical spine disabilities.  The Veteran has contended that the kyphoscoliosis was caused by the service-connected cervical and thoracic spine disabilities resulting in restrictive lung disease with right ventricle hypertrophy and dyspnea.  See October 2009 DRO hearing transcript, August 2012 written statement, May 2013 VA Form 9.  At the March 2011 DRO hearing, the Veteran testified that the kyphoscoliosis is a direct result of the thoracic spine disability because the abnormal spinal contour causes the chest wall on the right side of his body to be compressed, which, in turn, causes respiratory problems including an enlarged right ventricle.  The Board finds that there is some evidence that the Veteran's claimed kyphoscoliosis may have been caused or aggravated by the service-connected thoracic spine disability; thus, the Board finds that an additional VA medical opinion is necessary as there remains some question as to the etiology of the kyphoscoliosis.

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  At the October 2014 Board hearing, the Veteran testified that he was receiving current treatment from Battle Creek VA Medical Center (VAMC) for kyphoscoliosis.  These treatment records do not appear to have been associated with the claims file.  

Accordingly, the issue of service connection for kyphoscoliosis is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records, specifically from the Battle Creek VAMC, pertaining to treatment for kyphoscoliosis.

2.  Then, schedule the Veteran for VA examination(s) to obtain an opinion to assist in determining the nature and etiology of the diagnosed kyphoscoliosis.  The VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent or greater probability) that kyphoscoliosis was incurred in or caused by active service?

Is it at least as likely as not (50 percent or greater probability) that kyphoscoliosis was caused by the service-connected thoracic or cervical spine disabilities?

Is it at least as likely as not (50 percent or greater probability) that kyphoscoliosis was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected thoracic or cervical spine disabilities?

Has the current kyphoscoliosis been manifested by restrictive lung disease, to include symptoms of dyspnea and right ventricle hypertrophy?

The examiner should provide a rationale and basis for all opinions expressed.

3.  Then, readjudicate the appeal.  If any of the issues on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


